Case 4:11-cv-06714-YGR Document 442-3 Filed 06/01/21 Page 1 of 8




                EXHIBIT C
Case 4:11-cv-06714-YGR Document 442-3 Filed 06/01/21 Page 2 of 8



                                                      VOLUME 15

                                                Pages 3827 - 4052

                                     Under Seal Pages 3998 - 4014

                   UNITED STATES DISTRICT COURT

                 NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable YVONNE GONZALEZ ROGERS, Judge

EPIC GAMES, INC.,           )
                            )
       Plaintiff,           )         NO. C-20-5640 YGR
                            )
  vs.                       )         Friday, May 21, 2021
                            )
APPLE, INC.,                )         Oakland, California
                            )
       Defendant.           )         BENCH TRIAL
____________________________)
APPLE, INC.,                )
                            )
       Counterclaimant,     )
  vs.                       )
                            )
EPIC GAMES, Inc.,           )
                            )
       Counter-Defendant.   )
____________________________)

               REPORTER'S TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

For Plaintiff:             CRAVATH, SWAINE & MOORE, LLP
                           825 Eighth Avenue
                           New York, New York 10019
                      BY: KATHERINE B. FORREST, ESQUIRE
                           GARY A. BORNSTEIN, ESQUIRE
                           YONATAN EVEN, ESQUIRE
                     (Appearances continued.)

Reported By:           Diane E. Skillman, CSR 4909, RPR, FCRR
                       Pamela Batalo-Hebel, CSR 3593, RMR, FCRR
                       Raynee Mercado, CSR 8258 RMR, CRR, FCRR

     TRANSCRIPT PRODUCED BY COMPUTER-AIDED TRANSCRIPTION
     Case 4:11-cv-06714-YGR Document 442-3 Filed 06/01/21 Page 3 of 8 3863
                            COOK - DIRECT - MOYÉ

 1   Q.        Let's talk a little about IAP, in-app purchasing.

 2             And Epic has raised claims against Apple based on its

 3   in-app purchasing functionality.

 4             You're aware of that; is that right, sir?

 5   A.        Yes.

 6   Q.        What is IAP?

 7   A.        It's the in-app purchase that's a feature of the App

 8   Store.

 9   Q.        Is it a payment processor?

10   A.        No. We have a payment processor, but it's called Apple

11   Pay.

12   Q.        Is there a fee for using IAP?

13   A.        No, there is no fee.

14   Q.        And to be clear to the Court, is the 15 percent or 30

15   percent commission that we just discussed -- is that a payment

16   processing fee?

17   A.        No. No.

18   Q.        What is IAP's role with respect to the commission?

19   A.        IAP helps Apple efficiently collect the commission. The

20   commission is for a number of different things, from developer

21   tools to the APIs and to the customer service that's provided.

22   And one of those things is obviously the payment processing

23   itself.

24             But all of these things, it enables Apple to efficiently

25   do it. If not for IAP, we would have to come up with another
     Case 4:11-cv-06714-YGR Document 442-3 Filed 06/01/21 Page 4 of 8 3864
                            COOK - DIRECT - MOYÉ

 1   system to invoice developers, which I -- I think would be a

 2   mess.

 3   Q.   Does the commission bear any relationship to Apple's

 4   investment in research and development?

 5   A.   Yes. It provides a return on our -- our investment.

 6   Q.   Would developers still have to pay a commission if there

 7   was no IAP?

 8   A.   Yes, of course.

 9   Q.   Now, one question that has come up a few times is about

10   developers' abilities to contact customers outside the App

11   Store.

12        Can developers who have apps in the App Store contact

13   their customers to encourage them to use other payment

14   methods?

15   A.   Yes. They can do mass marketing, provided that the

16   customer will let them have their email. You know, Apple

17   can't provide the email from a privacy point of view, but if

18   the developer gets the customer to do that, they can -- they

19   can send them, along with all the other customers they've got,

20   marketing material.

21   Q.   Are developers allowed to include links in their app on

22   the App Store directing customers to other payment options?

23   A.   No.

24   Q.   And why is that, Mr. Cook?

25   A.   Well, it would be akin to Apple down at Best Buy saying,
     Case 4:11-cv-06714-YGR Document 442-3 Filed 06/01/21 Page 5 of 8 3932
                           COOK - CROSS / BORNSTEIN

 1   thousand dollars, or whatever it is, on an iPhone, you do, at

 2   Apple, decide for them that they cannot download apps directly

 3   from a developer to their own phone, correct?

 4   A.   We do.

 5   Q.   And you decide for them that they cannot go to a

 6   third-party store other than your App Store to get an app for

 7   their phone; is that right?

 8   A.   Other than web apps.

 9   Q.   Okay.

10   A.   They can -- they can do web apps themselves.

11   Q.   The only way -- you decide for them that the only way they

12   can get a native app is through your App Store, that right?

13   A.   That's -- that's correct.

14   Q.   But if people really value Apple's curation and Apple's

15   App Store, even if there are multiple stores, people could

16   still go shop at Apple, correct?

17   A.   Well, I would promise buying that iPhone would be gone.

18   Q.   Well, sir, the question --

19                        (Simultaneous colloquy.)

20   BY MR. BORNSTEIN:

21   Q.   The question, sir, is if there are multiple stores on the

22   iPhone and people really value the service that Apple provides

23   in curating the store, people who value it could go shop at

24   your store, correct?

25   A.   It seems like a decision that they shouldn't have to make.
     Case 4:11-cv-06714-YGR Document 442-3 Filed 06/01/21 Page 6 of 8 3934
                           COOK - CROSS / BORNSTEIN

 1   A.   Yes.

 2   Q.   All right.

 3        And you trust that your consumers know the difference

 4   between an app that comes from the App Store and an app or

 5   content that comes from their browser, correct?

 6   A.   I do.

 7   Q.   Right.   And you don't know, however, whether people can

 8   tell the difference between your App Store and a third-party

 9   app store with other branding, right?        That's your testimony,

10   you don't know if people could tell?

11   A.   They've never had to do it before.

12   Q.   Right.   So you just can't --

13   A.   They bought into something that's an ecosystem system that

14   just works.

15   Q.   All right.   So you just can't be sure if people would be

16   able to make that distinction; is that your position?

17   A.   I'm saying I don't know.

18   Q.   All right.   And you don't know whether Apple's vast

19   marketing machine can educate consumers about the difference

20   between its App Store and other stores that might be

21   available; is that right?

22   A.   Seems like a complexity they shouldn't have to worry with.

23   Q.   If there were another app store or app stores available,

24   Apple would have to actually compete and persuade users that

25   it had the best offering, right?
     Case 4:11-cv-06714-YGR Document 442-3 Filed 06/01/21 Page 7 of 8 3935
                           COOK - CROSS / BORNSTEIN

 1   A.   We'd have to differentiate in some way.        I don't know what

 2   we would do.

 3   Q.   Correct.     You'd have to differentiate in some way.

 4        You testified earlier today to Ms. Moyé that no one else

 5   would be as motivated as Apple to provide a safe and secure

 6   store; is that right?

 7   A.   Yes.   I believe that.

 8   Q.   And you believe that no third party could do as good a job

 9   as Apple in providing a safe and secure store; is that right?

10   A.   That's correct.

11   Q.   But you have no idea if that's true on the iPhone because

12   no one else has ever had the opportunity to do that, right?

13   A.   It's an experiment I wouldn't want to run.

14   Q.   Right.     And -- and therefore, sir, you have no idea

15   whether a third party could do a better job than Apple because

16   you've never given anybody the opportunity; isn't that right?

17   A.   I'm giving you my business judgment.

18   Q.   Right.     That's your judgment.   And the market could come

19   to a different judgment.      Isn't that right?     If there were a

20   market that you permitted to exist.

21   A.   The customers that have reached out to me on this topic

22   are all uniformly they want it to stay like it is because they

23   like the safety, security, and privacy.

24   Q.   And developers are in the same boat, all the developers

25   who've reached out to you like things the way it is too?
Case 4:11-cv-06714-YGR Document 442-3 Filed 06/01/21 Page 8 of 8




                     CERTIFICATE OF REPORTERS



          We, Diane E. Skillman, Pamela Batalo-Hebel, and

Raynee Mercado certify that the foregoing is a correct

transcript from the record of proceedings in the

above-entitled matter.      We further certify that we are neither

counsel for, related to, nor employed by any of the parties to

the action in which this hearing was taken, and further that

we are not financially nor otherwise interested in the outcome

of the action.



                    _______/S/DIANE E. SKILLMAN______

                  Diane E. Skillman, CSR, RPR, FCRR



              _________/S/ PAMELA BATALO-HEBEL__________

                      Pamela Batalo-Hebel, CSR, RMR, FCRR



                 ________/s/ Raynee Mercado__________

                  Raynee Mercado, CSR, RMR, FCRR



                        Friday, May 21, 2021
